This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                                   NO. 35,750

 5 ADAM BUSTAMANTE,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Charles W. Brown, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Jason Yamato, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 The Law Offices of the Public Defender
15 Christopher Dodd
16 Albuquerque, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 VANZI, Judge.
 1   {1}   The State sought to appeal from an order by the district court entitled “order

 2 granting Defendant’s motion to compel production of forensic copy.” [DS 2, 4; RP

 3 11-12] We issued a notice proposing to dismiss for lack of a final, appealable order.

 4 In response, the State filed a motion to dismiss, wherein the State does not oppose our

 5 proposed disposition and indicates its intent not to pursue the appeal. Defendant filed

 6 a response, requesting that this Court issue an opinion to ensure “a full and complete

 7 record in this case.”

 8   {2}   For the reasons stated above and set forth in our notice of proposed disposition,

 9 we dismiss the State’s appeal.

10   {3}   IT IS SO ORDERED.


11                                          __________________________________
12                                          LINDA M. VANZI, Judge

13 WE CONCUR:


14 _________________________________
15 MICHAEL E. VIGIL, Chief Judge


16 _________________________________
17 STEPHEN G. FRENCH, Judge




                                               2